      Case 2:19-cv-00904-JS-GRB Document 20 Filed 07/12/19 Page 1 of 2 PageID #: 165



                                       SMITH MAZURE
                                             ATTORNEYS        AT   LAW


                                 Smith Mazure Director Wilkins Young & Yagerman, P.C.
Long Island Office:                                                                            New Jersey Office:
200 Old Country Road, Suite 590                    111 John Street                  92 East Main Street, Suite 402
Mineola, New York 11501                       New York, New York 10038              Somerville, New Jersey 08876
(516) 414-7400                                     (212) 964-7400                                 (908) 393-7300
(516) 294-7325 Fax                               Fax (212) 374-1935                           Fax (908) 231-1030

Writer’s Direct Dial: (212) 485-8756                                                             Please Respond to:
jsimon@smithmazure.com                                                                               New York, NY



                                                                   July 12, 2019

       Magistrate Judge Gary R. Brown
       United States District Court, Eastern District of New York
       United States Courthouse
       100 Federal Plaza
       P.O. Box 9014
       Courtroom 840
       Central Islip, NY 11722-9014

             Re:      Jam Coins, Inc., David Weinstein v. PMA Companies, Pennsylvania Manufactueres’
                      Association Insurance Company, PMA Insurance Group, Roundtop Insurance Group,
                      North American Collectibles Association, Inc., John Doe 1-3, ABC Corp. 1-3
                      Index No. : 2:19-cv-00904 (JS) (GRB)
                      D/L         :
                      Our File    : PMA-00797


       Dear Magistrate Brown:

               As you are aware, this office represents defendants PMA Companies, Inc., i/s/h/a PMA
       Companies and Pennsylvania Manufactueres’ Association Insurance Company i/s/h/a
       Pennsylvania Manufactueres’ Association Company in reference to the instant matter. At the
       current time, pursuant to the Court’s prior order a conference has been scheduled before this
       Court on September 10, 2019 at 11:00 a.m. Unfortunately, I have been advised that I am
       required to appear in Supreme Court, New York County on that same date for an oral argument
       on a very long awaited and complex insurance coverage litigation matter. Both these
       appearances are matters which only the undersigned has the familiarity and/or expertise to
       handle. As such, I respectfully request that the Court consent to a very short adjournment of the
       September 10th date. The undersigned is available on any other date subsequent to September
       10th in the month of September. Obviously, if either the plaintiff or my co-defendant have any
       dates they are not available, I will comply with any reasonable requirements they may have.
Case 2:19-cv-00904-JS-GRB Document 20 Filed 07/12/19 Page 2 of 2 PageID #: 166
Magistrate Judge Gary R. Brown
Page 2
July 12, 2019



        In addition, I would like to note that at this time we have received no responses to any
demands previously served on plaintiff’s counsel pertaining to discovery. While I do not believe
that the deadline has yet passed for their compliance, I would note that it is necessary to hold off
depositions until they have provided the requested items.

          Thank you for your cooperation



                                                     Respectfully yours,

                                                     SMITH MAZURE DIRECTOR WILKINS
                                                     YOUNG & YAGERMAN, P.C.




                                               By:
                                                     JOEL M. SIMON

JMS/myw




cc:       VIA ECF

          Marin Goodman, LLP
          500 Mamaroneck Avenue,
          Suite 102
          Harrison, NY 10528
          (212) 661-11511(212) 661-1141 (F)
          Attorney for Defendant Roundtop Insurance Group

          Borce Martinoski, LLC
          75 Essex Street,
          Suite 220 Hackensack, NJ 07601
          (201) 343-7237/(201) 343-2727 (F)
          Attorney for Plaintiffs David Weinstein and Jam Coins Inc.

114
